UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2010 DOLAT VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 333-151570 (State or other jurisdiction (Central Index Key) (Commission File Number) of incorporation) 545 Eighth Avenue, Suite 401 New York, NY 10018 (Address of principal executive offices, including zip code) (212) 502-6657 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Change in Registrant's Certifying Accountant (b) New independent registered public accounting firm Effective June 29, 2010, the Company engaged Pritchett Siler & Hardy, PC as the Company’s independent registered public accounting firm. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 2, 2010 DOLAT VENTURES, INC. /s/ Shmuel Dovid Hauck Shmuel Dovid Hauck President and Director
